This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA .
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 21 December 2020, 17 March 2021, and 10 June 2020, have been considered and are pertinent to the rejections of this Office Action.
Applicant's representative is warned that the "INFORMATION DISCLOSURE STATEMENT" form (Form PTO-1449 {REV. 8-83}) used by Applicant's representative unreliably transfers US Patent & US Patent Publication data into the examiner's search tools (e.g., EAST).  See e.g., S1546 on page 1063 of the EASTSearchHistory accompanying this FINAL Office Action (reproduced below).

    PNG
    media_image1.png
    298
    1456
    media_image1.png
    Greyscale

Page 1063 of the EASTSearchHistory accompanying this FINAL Office Action (Cropped)

Applicant's representative is directed to Form-Fillable "INFORMATION DISCLOSURE STATEMENT BY APPLICANT" (Form PTO/SB/08a {version 2.1.17, 31JAN2010} available 15 June 2021 online at:https://www.uspto.gov/sites/default/files/patents/process/file/efs/guidance/updated_IDS.pdf{NONFUNCTIONING copy attached as an OA.Appendix}) that provides auto-loading of data directly into USPTO databases.
Drawings
The drawings are objected to under 37 CFR § 1.83(a) as failing to show every feature of the invention specified in the claims.
Regarding the drawing, 
(a)	the "exhaust conduit extending between the precursor feed flow duct and the gas removal pump, separate from the reaction chamber, such that the gas removal pump is configured to purge the precursor feed flow duct via the exhaust conduit" must be shown or the feature(s) must be canceled from the claim(s); and
(b)	a purge system to provide a purge gas to the reaction chamber by way of a purge gas flow path completely separated the precursor feed flow duct (i.e., the purge gas flow path completely separate from the flow path of the first precursor and the flow path of the second precursor, the first and second precursor flow paths partially in common through the precursor feed flow duct and distribution reaction chamber valve) must be shown or the feature(s) must be canceled from the claim(s) (it is noted that only a purge system to provide a purge gas to the reaction chamber by way of the precursor 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-16, 31, & 32 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20100183825 A1 (Becker'825) {as evidenced by "Fiji F200 200mm Thermal/Plasma ALD Systems: Installation and Use Manual." CAW-02635 Rev. 0.6 (13 March 2012). Cambridge NanoTech Inc. pp 1-164. (Fiji'200)} view of US 20040083961 A1 (Basceri'961) and JP 2006124832 A (Sato'832) and/or US 20070042581 A1 (Sano'581).
Regarding claim 1, Becker'825 discloses a sequential infiltration synthesis apparatus (gas deposition system 1000) comprising:
a reaction chamber (gas deposition chamber 1040, 5000 … etc.) constructed and arranged to hold at least a first substrate (substrate supported by substrate holder 2070, 5090 … etc.);
a precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 &

    PNG
    media_image2.png
    492
    1053
    media_image2.png
    Greyscale

FIG. at p. 8 of Fiji'200 (Cropped)
vacuum system 10000) to provide to (by way of input gas panel 11000) and remove (by a precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) to provide to (by way of input gas panel 11000) and remove (by way of vacuum system 10000) from the reaction chamber (gas deposition chamber 1040, 5000 … etc.) a vaporized a first or second precursor (see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8 "CAUTION: OVERFILLING THE CYLINDER MAY RESULT IN LIQUID BEING PULLED INTO THE SYSTEM."; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120 at p. 106 "The headspace is the portion of the precursor cylinder between the top of the liquid or solid precursor and the ALD valve which becomes filled with the precursor vapor."), the precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) comprises:

    PNG
    media_image3.png
    1536
    2339
    media_image3.png
    Greyscale

FIG. 11 of Becker'825 (Cropped)

    PNG
    media_image4.png
    779
    1282
    media_image4.png
    Greyscale

FIG. 3 of Becker'825


    PNG
    media_image5.png
    444
    851
    media_image5.png
    Greyscale

FIG. 6 of Becker'825 (Cropped)
a purge reaction chamber valve (e.g., valve associated with exciter tube 5110 to facilitate the delivery of uncharged plasma gas through exciter tube 5110 to purge the hollow gas deposition volume 5080 of gas deposition chamber 1040, 5000 … etc.) disposed between the reaction chamber (gas deposition chamber 1040, 5000 … etc.) and a source of purge gas,


    PNG
    media_image6.png
    646
    608
    media_image6.png
    Greyscale

FIG. at p. 100 of Fiji'200 (Cropped)
a heating system (system configured to heat one or more of reactants, substrate being coated, gas deposition walls {a.k.a. reaction chamber walls}, precursor input components, chamber outflow components … etc.; see also e.g., Fiji'200: "Heater Command" 

    PNG
    media_image7.png
    570
    874
    media_image7.png
    Greyscale

FIG. at p. 21 of Fiji'200 (Cropped)
a sequence controller (control module {a.k.a. system controls, controller, side mounted controller, side controller … etc.} 1130, 14100, 15100, 16100, 17100 … etc. including computer processing, power distribution, operator interface, communications, and various other electrical control systems as may be required to control all operations of gas deposition system 1000 (e.g., operations including coating processes, setting precursor mass flow rates or gas volumes, setting plasma gas mass flow rates or gas 
setting various temperatures substrate, precursors, chamber walls, trap … etc., measuring & tracking system performance, collecting data, communicating with external devices, and any other control functions that may be required to operate gas deposition system 1000) operably connected to the precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) and comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the substrate when run on the sequence controller, the sequence controller is programmed to:

    PNG
    media_image8.png
    694
    1140
    media_image8.png
    Greyscale

Exposure Mode™ Recipe Development at p. 111 of Fiji'200 (Cropped)
activate the precursor distribution and removal system to open the first precursor valve (e.g., 1st ALD valve at precursor#1) to provide and maintain the first precursor for a first period T1 in the reaction chamber (gas deposition chamber 1040, 5000 … 
activate the precursor distribution and removal system to close the first precursor valve (e.g., 1st ALD valve at precursor#1) and open the purge reaction chamber valve (e.g., valve associated with exciter tube 5110 to facilitate the delivery of uncharged plasma gas through exciter tube 5110 to purge the hollow gas deposition volume 5080 of gas deposition chamber 1040, 5000 … etc.) to remove a portion of the first precursor from the reaction chamber (gas deposition chamber 1040, 5000 … etc.) for a second period T2;
activate the precursor distribution and removal system to load the second precursor during the second period T2 while a second precursor valve (e.g., 2nd ALD valve at precursor#2) is closed;

    PNG
    media_image9.png
    423
    878
    media_image9.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
activate the precursor distribution and removal system to open the second precursor valve (e.g., 2nd ALD valve at precursor#2) to provide and maintain the second precursor for a third period T3 in the reaction chamber (gas deposition 

    PNG
    media_image10.png
    611
    708
    media_image10.png
    Greyscale

Exposure Mode™ FIG on p. 17 of Fiji'200 (Cropped)
wherein a pressure of the second precursor builds up during a load period of the third period T3 by closing a removal reaction chamber valve (Exposure Mode™, stop or isolation valve 5025 is closed to isolate gas deposition chamber 1040, 5000 … etc. from the vacuum exhaust line and ALD valve opens to "pulse" a selected precursor into the process chamber; see e.g., Fiji'200: "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112; "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114) while providing the second precursor to the reaction chamber,
wherein the second precursor reacts with infiltrated first precursor derivative;

a temperature (e.g., relatively low process temperature windows {e.g. less than 400°C}) within the precursor feed flow duct (precursor port 1030, 5100 … etc.) during the process of infiltration of the infiltrateable material is controlled to a temperature between 50°C and 150°C using the heating system.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claim 1, Becker'825 does not expressly disclose:
a distribution reaction chamber valve disposed between the precursor feed flow duct and the reaction chamber and configured to provide controllable access to the reaction chamber.
Regarding claim 1, Basceri'961 discloses:
a precursor feed flow duct (compartment 172 of gas container 170) that is partially 

    PNG
    media_image11.png
    1274
    1539
    media_image11.png
    Greyscale

FIG. 9 of Basceri'961 (Cropped)
(e.g., 1st inlet valve 174a) configured to flow the first precursor to the precursor feed flow duct (compartment 172 of gas container 170) and a second precursor feed flow path (e.g., from 2nd source 162b to outlet valve 176 by way of 2nd inlet valve 174b) including a second precursor valve (e.g., 2nd inlet valve 174b) configured to flow the second precursor to the precursor feed flow duct (compartment 172 of gas container 170),

FIGs. 4-9; & ¶¶[0020]-[0043].
A motivation for adding the distribution reaction chamber valve as disclosed by Basceri'961 to the precursor feed flow duct Becker'825 is to provide accurate control of the quantity of gas molecules dispensed to the substrate to enhance the control of the deposition rate, composition, and/or uniformity of the layer deposited on the surface of the substrate.  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the distribution reaction chamber valve as disclosed by Basceri'961 to the precursor feed flow duct Becker'825.
Regarding claim 1, in view of at least the combination of Becker'825 and Basceri'961, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to program the sequence controller the combination of Becker'825 and Basceri'961 to:
activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the first precursor for a first period T1 in 
activate the precursor distribution and removal system to close the distribution reaction chamber valve and open the purge reaction chamber valve to remove a portion of the first precursor from the reaction chamber for a second period T2;
activate the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed;
activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber,
wherein a pressure of the second precursor builds up during a load period of the third period T3 by closing a removal reaction chamber valve while providing the second precursor to the reaction chamber,
wherein the second precursor reacts with infiltrated first precursor derivative;
wherein the program in the memory is programmed with the first period T1 longer than the second period T2; and
wherein a temperature within the reaction chamber during the process of infiltration of the infiltrateable material is controlled to a temperature between 50°C and 150°C using the heating system.
That is, because each of the limitations:
"activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the first precursor for a first period T1 in the reaction chamber" associated with the program in the memory of the sequence controller;

"activate the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed" associated with the program in the memory of the sequence controller;
"activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber" associated with the program in the memory of the sequence controller;
"a pressure of the second precursor builds up during a load period of the third period T3 by closing a removal reaction chamber valve while providing the second precursor to the reaction chamber" associated with the closing a removal reaction chamber valve;
"reacts with infiltrated first precursor derivative" associated with the second precursor;
"the first period T1 being longer than the second period T2" associated with the program in the memory of the sequence controller; and
"a temperature within the reaction chamber during the process of infiltration of the infiltrateable material is controlled to a temperature between 50°C and 150°C" using the heating system" associated with the program in the memory of the sequence controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim 
the program in the memory of sequence controller of Becker'825 and Basceri'961, as evidenced by Fiji'200, is capable of activating the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the first precursor for a first period T1 in the reaction chamber;
the program in the memory of sequence controller of Becker'825 and Basceri'961, as evidenced by Fiji'200, is capable of activating the precursor distribution and removal system to close the distribution reaction chamber valve and open the purge reaction chamber valve to remove a portion of the first precursor from the reaction chamber for a second period T2;
the program in the memory of sequence controller of Becker'825 and Basceri'961, as evidenced by Fiji'200, is capable of activating the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed;
the program in the memory of sequence controller of the Becker'825 and Basceri'961, as evidenced by Fiji'200, is capable of activating the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber;
the closing of the removal reaction chamber valve of the Becker'825 and Basceri'961, as evidenced by Fiji'200, is capable of building up the pressure of the second precursor during the load period of the third period T3 while providing the second precursor to the reaction chamber
the second precursor Becker'825 and Basceri'961, as evidenced by Fiji'200, is capable of reacting with the infiltrated first precursor derivative;

the program in the memory of the sequence controller of Becker'825 and Basceri'961, as evidenced by Fiji'200, is capable of using the heating system during the process of infiltration of the infiltrateable material to controlled to the temperature within the reaction chamber between 50°C and 150°C,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Becker'825 and Basceri'961, as evidenced by Fiji'200, since Becker'825 and Basceri'961, as evidenced by Fiji'200, discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Becker'825 and Basceri'961, as evidenced by Fiji'200.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 1, although disclosing the structural feature(s) (i.e., reaction chamber, precursor distribution and removal system, heating system, sequence controller, first period T1, second period T2, third period T3, load period of the third period T3 … etc.) of the device (i.e., sequential infiltration synthesis apparatus), Becker'825 and Basceri'961, as evidenced by Fiji'200, does not expressly disclose the claimed sizing (i.e., the first period T1 to be longer than the second period T2; &/or the temperature within the reaction chamber between 50°C and 150°C) of the disclosed structural feature(s).
One skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., the first period T1 to be longer than the second period T2; &/or the temperature within the reaction chamber between 50°C and 150°C) of such disclosed structural feature(s) (i.e., reaction chamber  … first period T1, second period T2, third  is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Becker'825 and Basceri'961, as evidenced by Fiji'200, provides a reasonable amount of guidance is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the first period T1 and the second period T2 of Becker'825 and Basceri'961, as evidenced by Fiji'200, so that the first period T1 is longer than the second period T2.  Furthermore, it would have been obvious to optimize the temperature within the reaction chamber during the first period T1 and/or second period T2 of Becker'825, as evidenced by Fiji'200, so that, during the process of infiltration of the infiltrateable material, the temperature within the reaction chamber is between 50°C and 150°C.
Regarding claim 1, Becker'825 does not expressly disclose:
an exhaust conduit extending between the precursor feed flow duct and the gas removal pump, separate from the reaction chamber such that the gas removal pump is configured to purge the precursor feed flow duct via the exhaust conduit.
Regarding claim 1, Sato'832 discloses:
an exhaust conduit (bypass pipe 100) extending between a precursor feed flow duct (e.g., between valve V7 & any one of valves V2, V3, V4, & V6 by way of processing gas storage container 20) and a gas removal pump (vacuum

    PNG
    media_image12.png
    2574
    3927
    media_image12.png
    Greyscale

FIG. 1 of Sato'832
pump 70), separate from a reaction chamber (reaction vessel 30) such that the gas removal pump (vacuum pump 70) is configured to purge the precursor feed flow duct (e.g., between valve V7 & any one of valves V2, V3, V4, & V6 by way of processing gas storage container 20) via the exhaust conduit (bypass pipe 100).
FIGs. 1 & 4-6; Table 1-4; ¶¶[0014]-[0019]; ¶¶[0025]-[0028]; & ¶¶[0029]-[0040].
A motivation for adding the exhaust conduit as disclosed by Sato'832 between the precursor feed flow duct and gas removal pump Becker'825 is to improve the efficiency of Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the exhaust conduit as disclosed by Sato'832 between the precursor feed flow duct and gas removal pump Becker'825.
In addition and/or in the alternative regarding claim 1, Sano'581 discloses:
an exhaust conduit (bypass piping 119) extending between a precursor feed flow duct (mixer 109) and a gas removal pump (exhaust unit 105 {e.g., vacuum pump}), separate from a reaction chamber (reaction chamber 104) such that the gas removal pump (exhaust unit 105 {e.g., vacuum pump}) is configured to purge the precursor feed flow duct (mixer 109) via the exhaust conduit (bypass piping 119).
FIGs. 10 & 14; ¶[0177]; ¶[0181]; ¶¶[0112]-[0120]; ¶¶[0130]-[0138]; & ¶¶[0147]-[0150].
A motivation for adding the exhaust conduit as disclosed by Sato'832 between the precursor feed flow duct and gas removal pump Becker'825 is to improve the efficiency of exhausting of the precursor feed flow duct.  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).

    PNG
    media_image13.png
    2543
    3876
    media_image13.png
    Greyscale

FIG. 14 of Sano'581
A motivation for adding the exhaust conduit as disclosed by Sato'832 between the precursor feed flow duct and gas removal pump Becker'825 is to provide a means for accommodating the stabilization of a flow from the one or more respective precursor sources.  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the exhaust conduit as disclosed by Sano'581 between the precursor feed flow duct and gas removal pump Becker'825.
Regarding claim 2, given that Becker'825 and Basceri'961, as evidenced by Fiji'200, discloses:
a load period of being between 0.015 to 10 seconds (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 76 "Pulse {#, value}), the load period of the third period T3 being between 5 and 500 seconds is obvious.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claim 3, given that Becker'825 and Basceri'961, as evidenced by Fiji'200, discloses:
a "default overpressure threshold {Torr} being 500 Torr (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 82 " Overpressure threshold {Torr} ), the pressure within the reaction chamber during the process of infiltration of the infiltrateable material during the load period of the third period T3 reaching 5 Torr or higher is obvious.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; &  "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claim 4, given that Becker'825 and Basceri'961, as evidenced by Fiji'200, discloses:
a purger period being greater than a load period and the load period of being between 0.015 to 10 seconds (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 76 "Pulse {#, value}), programming the memory of the sequence controller with the second period T2 between 0.1 to 3000 seconds is obvious.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High 
Regarding claim 5, given that Becker'825 and Basceri'961, as evidenced by Fiji'200, discloses:
a "default overpressure threshold {Torr} being 500 Torr (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 82 " Overpressure threshold {Torr}), the pressure in the reaction chamber during the process of infiltration of the infiltrateable material during the load period of the third period T3 being between 5 and 100 Torr is obvious.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claim 7, given that Becker'825 and Basceri'961, as evidenced by Fiji'200, discloses:
see e.g., Fiji'200: "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18), programming the memory of the sequence controller with the second period T2 having a duration long enough to remove the first precursor from the surface of the infiltrateable material is obvious.

    PNG
    media_image9.png
    423
    878
    media_image9.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature 
Regarding claim 8, given that Becker'825 and Basceri'961, as evidenced by Fiji'200, discloses:
a purger period being sufficiently long to remove excess precursor (see e.g., Fiji'200: "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18), programming the memory of the sequence controller with the second period T2 having a duration long enough to remove the first precursor to a tuned depth of the infiltrateable material is obvious.

    PNG
    media_image9.png
    423
    878
    media_image9.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC  "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claim 9, given that Becker'825 and Basceri'961, as evidenced by Fiji'200, discloses:
a load period of being between 0.015 to 10 seconds (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 76 "Pulse {#, value}), programming the memory of the sequence controller with the third period T3 to be between 1 to 20000 seconds is obvious.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claim 10, given that Becker'825 and Basceri'961, as evidenced by Fiji'200, discloses:
activating the precursor distribution and removal system to remove a portion of the second precursor from the reaction chamber for a fourth period T4 after the third period T3 at the end of the infiltration cycle (see e.g., Fiji'200: "Exposure ModeTM" pp. 108-113, at p. 111), programming the memory of the sequence controller with a fourth period T4 after the third period T3 at the end of the infiltration cycle and the cycle being performed once is obvious.

    PNG
    media_image8.png
    694
    1140
    media_image8.png
    Greyscale

Exposure Mode™ Recipe Development at p. 111 of Fiji'200 (Cropped)
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC  "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claim 11, given that Becker'825 and Basceri'961, as evidenced by Fiji'200, discloses:
a purger period being greater than a load period and the load period of being between 0.015 to 10 seconds (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 76 "Pulse {#, value}), programming the memory of the sequence controller with the fourth period T4 between 0.1 to 3000 seconds is obvious.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claim 13, Becker'825, as evidenced by Fiji'200, discloses:
a container for storing a first or second precursor (see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8; see also e.g., Fiji'200: "Heater Control Area" pp. 80-83 at p. 80; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120 at p. 106 "The headspace is the portion of the precursor cylinder between the top of the liquid or solid precursor and the ALD valve which becomes filled with the precursor vapor."),

    PNG
    media_image2.png
    492
    1053
    media_image2.png
    Greyscale

FIG. at p. 8 of Fiji'200 (Cropped)
the container constructed and arranged to contain an alkyl compound of aluminum selected from the group consisting of trimethyl aluminum (TMA), triethyl aluminum (TEA), and dimethylaluminumhydride (DMAH).
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC  "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.

    PNG
    media_image14.png
    455
    543
    media_image14.png
    Greyscale

FIG. at p. 80 of Fiji'200 (Cropped)
Regarding claim 14, Becker'825, as evidenced by Fiji'200, discloses:
a container for storing a first or second precursor (see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8; see also e.g., Fiji'200: "Heater Control Area" pp. 80-83 at p. 80; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120 at p. 106 "The headspace is the portion of the precursor cylinder between the top of the liquid or solid precursor and the ALD valve which becomes filled with the precursor vapor."),
the container constructed and arranged to contain an metal halide compound selected from one or more of the group consisting of titanium(IV)chloride (TiCl4), tantalum(V)chloride (TaCl5), zirconium(IV)chloride (ZrCl4), hafnium(IV)chloride (HfCl4) and/or niobium chloride (NbCl5).
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
The limitations:
"constructed and arranged to contain an metal halide compound selected from one or 
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the container of Becker'825, as evidenced by Fiji'200, is capable of contain an metal halide compound selected from one or more of the group consisting of titanium(IV)chloride (TiCl4), tantalum(V)chloride (TaCl5), zirconium(IV)chloride (ZrCl4), hafnium(IV)chloride (HfCl4) and/or niobium chloride (NbCl5),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Becker'825, as evidenced by Fiji'200, since Becker'825, as evidenced by Fiji'200, discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Becker'825, as evidenced by Fiji'200.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 15, Becker'825, as evidenced by Fiji'200, discloses:
a container for storing a first or second precursor (see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8; see also e.g., Fiji'200: "Heater Control Area" pp. 80-83 at p. 80; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120 at p. 106),
the container constructed and arranged to contain an oxidant chosen from the group comprising water, ozone, hydrogen peroxide, or a nitridizer chosen from the group comprising ammonia and hydrazine.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & 

    PNG
    media_image14.png
    455
    543
    media_image14.png
    Greyscale

FIG. at p. 80 of Fiji'200 (Cropped)
"Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information 
Regarding claim 16, Becker'825, as evidenced by Fiji'200, discloses:
a first container for containing the first and second precursor (see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8; see also e.g., Fiji'200: "Heater Control Area" pp. 80-83 at p. 80; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120 at p. 106) selected from one or more of the group consisting of an aluminum or boron hydrocarbon compound preferably selected from the group consisting of trimethyl aluminum (TMA), triethyl aluminum (TEA), and dimethylaluminumhydride (DMAH) dimethylethylaminealane (DMEAA), trimethylaminealane (TEAA), N-methylpyrroridinealane (MPA), tri-isobutylaluminum (TIBA), tritertbutylaluminum (TTBA) trimethylboron and triethylboron and
a second container for containing the other of first and second precursor (see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8; see also e.g., Fiji'200: "Heater Control Area" pp. 80-83 at p. 80; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120 at p. 119) comprising a metal halide selected from the group consisting of titanium(IV)chloride (TiCl4), tantalum(V)chloride (TaCl5), zirconium(IV)chloride (ZrCl4), hafnium(IV)chloride (HfCl4) and niobium chloride (NbCl5).
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" 

    PNG
    media_image15.png
    567
    501
    media_image15.png
    Greyscale

FIG. at p. 119 of Fiji'200 (Cropped)
"Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claim 31, although disclosing the structural feature(s) (i.e., reaction chamber, 
One skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., the temperature being between 50°C and 128°C) of such disclosed structural feature(s) (i.e., reaction chamber  … first period T1, second period T2, third period T3, load period of the third period T3 … etc.) of the device (i.e., sequential infiltration synthesis apparatus) of the prior art (Becker'825 and Basceri'961, as evidenced by Fiji'200).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Becker'825 and Basceri'961, as evidenced by Fiji'200, provides a reasonable amount of guidance is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to optimize the temperature within the reaction chamber during the first period T1 and/or second period T2 of Becker'825, as evidenced by Fiji'200, so that, during the process of infiltration of the infiltrateable material, the temperature within the reaction chamber is between 50°C and 128°C.
Regarding claim 32, Becker'825, as evidenced by Fiji'200, discloses:
a pressure of the first precursor is increased during the first period T1 by closing the removal reaction chamber valve (Exposure Mode™, stop or isolation valve 5025 is closed to isolate gas deposition chamber 1040, 5000 … etc. from the vacuum exhaust line and ALD valve opens to "pulse" a selected precursor into the process chamber; see e.g., Fiji'200: "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112; "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114), while providing the first precursor to the reaction chamber.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Claim 12 is rejected under AIA  35 USC § 103(a) as being unpatentable over US 20100183825 A1 (Becker'825) {as evidenced by "Fiji F200 200mm Thermal/Plasma ALD Systems: Installation and Use Manual." CAW-02635 Rev. 0.6 (13 March 2012). Cambridge NanoTech Inc. pp 1-164. (Fiji'200)} view of US 20040083961 A1 (Basceri'961) and JP 2006124832 A (Sato'832) and/or US 20070042581 A1 (Sano'581), as applied to claims 1-5, 7-11, 13-16, 31, & 32 above, and further in view of US 20060110930 A1 (Senzaki'930).
Regarding claim 12, Becker'825 Basceri'961 and/or Sato'832, by way of Becker'825, as evidenced by Fiji'200, discloses:
a liquid vaporizer system (see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8; see also e.g., Fiji'200: "Heater Control Area" pp. 80-83 at p. 80; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120 at p. 106 "The headspace is the portion of the precursor cylinder between the top of the liquid or solid precursor and the ALD valve which becomes filled with the precursor vapor.") operably connected to the sequence controller to dose and vaporize the first or second precursor.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claim 12, Becker'825, Basceri'961, and Sato'832 and/or Sano'581 does not expressly disclose:
the liquid vaporizer system being a direct liquid injector (DLI) vaporizer.
Regarding claim 12, Senzaki'930 discloses:
a direct liquid injector (DLI) vaporizer system (DLI system 16, 36A, &/or 36B).
FIGs. 1, 2, & 4-5B; ¶¶[0012]-[0019]; ¶¶[0021]-[0022]; ¶¶[0026]-[0042]; & ¶¶[0045]-[0067].

    PNG
    media_image16.png
    2334
    2715
    media_image16.png
    Greyscale

FIG. 2 of Senzaki'930 (Cropped)
Substituting one or more of the liquid vaporizer systems of Becker'825, Basceri'961, and In re Fout, 675 F.2d 297, 301 (CCPA 1982); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one or more of the liquid vaporizer systems of Becker'825, Basceri'961, and Sato'832 and/or Sano'581 with the DLI vaporizer system as disclosed by Senzaki'930.
Claims 33 & 34 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20060110930 A1 (Senzaki'930) {incorporating by reference PCT/US2003/021575 that published as WO 2004008491 A2 (Kowalski'491)} view of US 20100183825 A1 (Becker'825) {as evidenced by "Fiji F200 200mm Thermal/Plasma ALD Systems: Installation and Use Manual." CAW-02635 Rev. 0.6 (13 March 2012). Cambridge NanoTech Inc. pp 1-164. (Fiji'200)}, US 20040083961 A1 (Basceri'961), and JP 2006124832 A (Sato'832) and/or US 20070042581 A1 (Sano'581).
Regarding claim 33, Senzaki'930 discloses a sequential infiltration synthesis apparatus (batch atomic layer deposition system) comprising:
a boat (boat 110; see also carrier 106 supported by movable pedestal 130 in FIGs. 1 & 3 of Kowalski'491; see also e.g., FIGs. 8-19 of Kowalski'491) configured to hold a plurality of substrates (plurality of wafers or substrates 112);

    PNG
    media_image17.png
    2363
    4360
    media_image17.png
    Greyscale

FIG. 5A of Senzaki'930
a reaction chamber (mini-batch chamber 202) constructed and arranged to receive the boat, wherein a bottom part (movable pedestal 130 in FIGs. 1 & 3 of Kowalski'491) of the boat (boat 110; see also carrier 106 supported by movable pedestal 130 in FIGs. 1 & 3 of Kowalski'491; see also e.g., FIGs. 8-19 of Kowalski'491) configured to seal the reaction chamber (batch atomic layer deposition system, see e.g., FIGs. 1-3, 8-19 of Kowalski'491) in response to the boat being moved into the reaction chamber (mini-batch chamber 202);
a precursor distribution and removal system to provide to and remove from the reaction chamber a vaporized first or second precursor (associated one or more vaporization systems 15 of system 10) via a precursor feed flow duct (gas inlet 31);
a heating system (heating system configured to heat manifold so as to prevent condensation of precursors in the manifold that facilitates the flow of deposition precursors into the process chamber, Senzaki'930 ¶[0026]) configured to adjust fluid temperature within the 
FIGs. 1, 2, & 4-5B; ¶¶[0012]-[0019]; ¶¶[0021]-[0022]; ¶¶[0026]-[0042]; & ¶¶[0045]-[0067].

    PNG
    media_image16.png
    2334
    2715
    media_image16.png
    Greyscale

FIG. 2 of Senzaki'930 (Cropped)
Regarding claim 33, Senzaki'930 does not expressly disclose:
a sequence controller operably connected to the precursor distribution and removal system and comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the substrate when run on the sequence controller, the sequence controller programmed to:

activate the precursor distribution and removal system to close the distribution reaction chamber valve and open a purge reaction chamber valve to provide a purge gas to the reaction chamber to remove a portion of the first precursor from the reaction chamber for a second period T2;
activate the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed; and
activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber.
Regarding claim 33, the examiner has shown above that Becker'825 discloses:
a sequence controller operably connected to a precursor distribution and removal system, the sequence controller comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the substrate when run on the sequence controller, the sequence controller programmed to perform that above sequence associated with a distribution chamber valve (associated with gas box, see, e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 10).
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC 

    PNG
    media_image18.png
    829
    812
    media_image18.png
    Greyscale

FIG. at p. 10 of Fiji'200
Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High 
A motivation for adding the sequence controller as disclosed by Becker'825 while at the same time operably connecting the sequence controller to the precursor distribution and removal system of Senzaki'930 is to facilitate high aspect ratio depositions (e.g. Exposure Mode™ processing).  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the sequence controller as disclosed by Becker'825 while at the same time operably connecting the sequence controller to the precursor distribution and removal system of Senzaki'930.
Each of the limitations:
"activate the precursor distribution and removal system to open a distribution reaction chamber valve provide and maintain the first precursor for a first period T1 in the reaction chamber" associated with the program in the memory of the sequence controller;
"activate the precursor distribution and removal system to close the distribution reaction chamber valve and open a purge reaction chamber valve to provide a purge gas to the reaction chamber to remove a portion of the first precursor from the 
"activate the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed" associated with the program in the memory of the sequence controller; and
"activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber" associated with the program in the memory of the sequence controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the program in the memory of sequence controller of Becker'825, as evidenced by Fiji'200, is capable of activating the precursor distribution and removal system to open a distribution reaction chamber valve provide and maintain the first precursor for a first period T1 in the reaction chamber;
the program in the memory of sequence controller of Becker'825, as evidenced by Fiji'200, is capable of activating the precursor distribution and removal system to close the distribution reaction chamber valve and open a purge reaction chamber valve to provide a purge gas to the reaction chamber to remove a portion of the first precursor from the reaction chamber for a second period T2;
the program in the memory of sequence controller of Becker'825, as evidenced by Fiji'200, is capable of activating the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second 
the program in the memory of sequence controller of the Becker'825, as evidenced by Fiji'200, is capable of activating the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Becker'825, as evidenced by Fiji'200, as well as the combination of Senzaki'930 and Becker'825, since Becker'825, as evidenced by Fiji'200, as well as the combination of Senzaki'930 and Becker'825, discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Becker'825, as evidenced by Fiji'200, as well as the combination of Senzaki'930 and Becker'825.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 34, given that Becker'825, as evidenced by Fiji'200, discloses:
a purger period being sufficiently long to remove excess precursor (see e.g., Fiji'200: "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18), programming the memory of the sequence controller with the second period T2 having a duration long enough to remove the first precursor from the surface of the infiltrateable material is obvious.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84,

    PNG
    media_image9.png
    423
    878
    media_image9.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
"Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Response to Arguments
Applicant's arguments accompanying Applicant's reply dated 09 March 2021 in response to the Office Action date 10 December 2020 with respect to claims 1-5, 7-16, & 31-34 have been fully considered but they are not persuasive.
Among other things, Applicant's arguments accompanying Applicant's reply dated 09 March 2021 fail to comply with 37 CFR § 1.111(b) because they amount to a general 
In addition, Applicant's arguments accompanying Applicant's reply dated 09 March 2021 do not comply with 37 CFR § 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Further, Applicant's arguments accompanying Applicant's reply dated 09 March 2021 do not show how the amendments (i.e., changing the limitation "configured to" to - - programmed to- - in independent claims 1 & 33) avoid such references or objections.
Further, claims 1-5, 7-16, & 31-34 includes one or more recitations of an intended use; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
To that end, the rejections of claims 1-5, 7-16, & 31-34 under AIA  35 USC § 103(a) of the Office Action date 10 December 2020 are maintained and incorporated by reference in this FINAL Office Action.  Among, maintained rejection are the rejection of:
(a)	claims 1-5, 7-16, 31, & 32 under AIA  35 USC § 103(a) as being unpatentable over US 20100183825 A1 (Becker'825) {as evidenced by "Fiji F200 200mm Thermal/Plasma ALD Systems: Installation and Use Manual." CAW-02635 Rev. 0.6 (13 March 2012). Cambridge NanoTech Inc. pp 1-164. (Fiji'200)} view of US 20040083961 A1 (Basceri'961) and Yuri V. Shevtsov et al.  "Effect of Spatial Image Transfer in a Pulse MOCVD Process."  Physics Procedia.  46 (2013).  pp. 27-32. (ShevtsovPP'013) {as evidenced by Yuri V. Shevtsov et al.  "An Apparatus for Pulse Chemical Vapor Deposition  (ShevtsovIET'013)}; and
(b)	claims 33 & 34 under AIA  35 USC § 103(a) as being unpatentable over US 20130137279 A1 (Yamamoto'279) view of US 20100183825 A1 (Becker'825) {as evidenced by "Fiji F200 200mm Thermal/Plasma ALD Systems: Installation and Use Manual." CAW-02635 Rev. 0.6 (13 March 2012). Cambridge NanoTech Inc. pp 1-164. (Fiji'200)} and US 20040083961 A1 (Basceri'961).
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination. Among such prior art are:
US 5728425 A (Ebe'425);

    PNG
    media_image19.png
    2414
    3378
    media_image19.png
    Greyscale

FIG. 1 of Ebe'425
US 8278224 B1 (Mui'224);

    PNG
    media_image20.png
    3238
    2838
    media_image20.png
    Greyscale

FIG. 4 of Mui'224
US 20010028924 A1 (Sherman'92);

    PNG
    media_image21.png
    2835
    3643
    media_image21.png
    Greyscale

FIG. 1 of Sherman'92
US 20030111012 A1 (Takeshima'012); and

    PNG
    media_image22.png
    2736
    2838
    media_image22.png
    Greyscale

FIG. 2 of Takeshima'012
US 20050112282 A1 (Gordon'282).

    PNG
    media_image23.png
    2452
    3260
    media_image23.png
    Greyscale

FIG. 1 of Gordon'282

EP 0499004 A1 (Ozawa'004A1);
EP 0499004 B1 (Ozawa'004B1);
JP 2006124832 A (Sato'832);
US 20100094430 A1 (Krumdieck'430);
FR 3004712 A1 (Piquero'712);
WO 2014170585 A2 (Piquero'585);
FR 3024051 A1 (Raboin'051);
N. B. Ballal.  "Mass Transfer in Porous Solids under Pulsating Pressure Conditions."  ISIJ International.  35 [4] (1995).  pp. 446-448.;
Yoshimi Ohzawa et al.  "Preparation of a Fibrous SiC Shape Using Pressure-Pulsed Chemical Vapour Infiltration and Its Properties as a High-Temperature Filter."  Journal of Materials Processing Technology.  96 (1999).  pp. 151-156.;
Kaupo Kukli et al.  "Atomic Layer Deposition and Chemical Vapor Deposition of Tantalum Oxide by Successive and Simultaneous Pulsing of Tantalum Ethoxide and Tantalum Chloride."  Chemical Materials.  12 (2000).  pp. 1914-1920.;
Jean-Pierre Senateur et al.  "Pulsed Injection MOCVD of Functional Electronic Oxides."  Advanced Materials for Optics and Electronics.  10 (2000).  pp. 155-161.;
Roger R. Naslain et al.  "Synthesis of Highly Tailored Ceramic Matrix Composites by Pressure-Pulsed CVI."  Solid State Ionics.  141-142 (2001).  pp. 541-548.;
Susan Pran Krumdieck et al.  "Experimental Characterization and Modeling of Pulsed MOCVD with Ultrasonic Atomization of Liquid Precursor."  Chemical Vapor Deposition, 7 [2] (2001),  pp. 85-90.;
Susan Pran Krumdieck.  "Kinetic Model of Low Pressure Film Deposition from Single Precursor Vapor in a Well-Mixed, Cold-wall Reactor."  Acta Materialia.  49 (2001).  pp. 583-588.;
Yasunobu Akiyama et al.  "Macro- and Micro-Scale Simulation of Growth rate and Composition in MOCVD of Yttria-Stabilized Zirconia."  Journal of Crystal Growth.  241 (2002).  pp. 352-362.;
Roy G. Gordon et al.  "A Kinetic Model for Step Coverage by Atomic Layer Deposition in Narrow Holes or Trenches."  Chemical Vapor Deposition. 9 [2] (2003).  pp. 73-78.;
Boris M. Kuchumov et al.  "Pulse MOCVD Processes of MgO Layer Deposition from Mg(thd)2."  The Electrochemical Society (ESC) Transactions.  25 [8] (2009).  pp. 927-934.;
Yuri V. Shevtsov et al.  "An Apparatus for Pulse Chemical Vapor Deposition of Layers."  Instruments and Experimental Techniques 56 [3] (2013).  pp. 353-357.; and
Yuri V. Shevtsov et al.  "Effect of Spatial Image Transfer in a Pulse MOCVD Process."  Physics Procedia.  46 (2013).  pp. 27-32,
evidences that pulsing the pressure of a reactive gas, which is to flow into and/or through the pores within a body to react, increases the flow (i.e., mass transport) of the reactive gas through the pores so as to more uniformly react and, when forming a film, increases the uniformity of the formed film is common knowledge in the art.  See e.g., MPEP § 2144.03.
Applicant's submission of an information disclosure statement under 37 CFR § 1.97(c) with the fee set forth in 37 CFR § 1.17(p) dated 21 December 2020, 17 March 2021, and/or 10 June 2020 prompted the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716